DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. The Applicant argues that “Kennedy is using a thermistor to avoid heat application to the skin of user”. This argument is fully considered but is not persuasive. Kennedy, in at least table 1, paragraphs 0084, discloses using a range of heat in connection with acne treatment. The reference of Kennedy further discusses using a temperature sensing device for delivering temperature data to the controller wherein the controller can adjust the energy source when the received temperature data is outside pre-specified limits (see para 0016). Since the pre-specified limits are considered to be within the treatment range, it is understood that Kennedy is providing a temperature sensing device to avoid damage to skin or treatment zone. 
The Applicant argues that Kennedy fails to disclose a massage module comprises a vibration motor to facilitate a provision of massage therapy. The examiner has relied on the teachings of Altshuler to teach that it is known to provide a vibration/massage therapy to enhance the treatment and increase light penetration into the skin as discussed in details in office action mailed on 12/30/2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792